
	

113 S2618 IS: Strong Families Act
U.S. Senate
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2618
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2014
			Mrs. Fischer (for herself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a credit to employers who provide paid family
			 and medical leave.
	
	1.Short titleThis Act may be cited as the Strong Families Act.
		2.Employer credit for paid family and medical leave
			(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new section:45S.Employer credit for paid family and medical leave(a)In generalFor purposes of section 38, in the case of an eligible employer, the paid family and medical leave
			 credit is an amount equal to 25 percent of the amount of wages paid to
			 qualifying employees during any period in which such employees are on
			 family and medical leave.(b)LimitationThe credit allowed under subsection (a) with respect to any employee shall not exceed $4,000 per
			 employee per year.  In the case of any employee who is not paid on an
			 hourly
			 basis, the wages of such employee shall be prorated to an hourly basis
			 under regulations established by the Secretary, in consultation with the
			 Secretary of Labor.(c)Eligible employerFor purposes of this section—(1)In generalThe term eligible employer means any employer who has in place a policy that provides—(A)all qualifying full-time employees with not less than 4 weeks of paid family
			 and medical leave,(B)all qualifying employees who are not full-time employees with an amount of paid family and medical
			 leave that bears the same ratio to 4 weeks as—(i)the number of hours the employee is expected to work during any week, bears to(ii)the number of hours an equivalent qualifying full-time employee is expected to work during the
			 week, and(C)the maximum amount of time eligible employers may provide is twelve weeks.(2)Special rule for certain employers(A)In generalAn added employer shall not be treated as an eligible employer unless such employer provides paid
			 family and medical leave under a policy with a provision
			 that states that the employer—(i)will not interfere with, restrain, or deny the exercise of or the attempt to exercise, any right
			 provided under the policy, and(ii)will not discharge or in any other manner discriminate against any individual for opposing any
			 practice prohibited by the policy.(B)Added employer; added employeeFor purposes of this paragraph—(i)Added employeeThe term added employee means a qualifying employee who is not covered by title I of the Family and Medical Leave Act of
			 1993.(ii)Added employerThe term added employer means an eligible employer (determined without regard to this paragraph), whether or not covered
			 by that title I, who offers paid family and
			 medical leave to added employees.(3)Treatment of State-paid benefitsFor purposes of paragraph (1), any leave which is  paid by a State or local government shall not be
			 taken into account in determining the amount of paid family and medical
			 leave provided by the employer.(4)No inferenceNothing in this subsection shall be construed as subjecting an employer to any penalty, liability,
			 or other consequence (other than ineligibility for the credit allowed by
			 reason of subsection (a)) for failure to comply with the requirements of
			 this subsection.(d)Qualifying employeesFor purposes of this section, the term qualifying employee means any employee (as defined in section 3(e) of the Fair Labor Standards Act of 1938) who has
			 been employed by the employer for one year or more.(e)Family and medical leaveFor purposes of this section, the term family and medical leave means leave for any purpose described under subparagraph (A), (B), (C), (D), or (E) of paragraph
			 (1), or paragraph (3), of section 
			 102(a) of the Family and Medical Leave Act of 1993, whether the leave is
			 provided under that Act or by a policy of the employer.  Such term shall
			 not
			 include any leave provided as paid vacation leave, personal leave, or
			 medical or sick leave (within the meaning of those 3 terms under section
			 102(d)(2) of that Act).(f)WagesFor purposes of this section, the term wages has the meaning given such term by subsection (b) of section 3306 (determined without regard to
			 any dollar limitation contained in such section)..(b)Credit part of general business creditSection 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:(37)in the case of an eligible employer (as defined in section 45S(c)), the paid family and medical
			 leave credit determined under section 45S(a)..(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new item:Sec. 45S. Employer credit for paid family and medical leave..(d)Effective dateThe amendments made by this section shall apply to taxable years
			 beginning after the date of the enactment of this Act.
			
